Matter of Metropolitan Transp. Auth. (2018 NY Slip Op 01660)





Matter of Metropolitan Transp. Auth.


2018 NY Slip Op 01660


Decided on March 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2018

Manzanet-Daniels, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


6014 400321/12

[*1]Metropolitan Transportation Authority, etc.
S.H. Knight, LLC, Claimant-Appellant,
vMetropolitan Transportation Authority, Condemnor-Respondent.


Goldstein, Rikon, Rikon & Houghton, P.C., New York (Michael Rikon of counsel), for appellant.
Berger & Webb, LLP, New York (Adam H. Brodsky of counsel), for respondent.

Order, Supreme Court, New York County (Martin Shulman, J.), entered June 13, 2017, which granted condemnor's motion to strike claimant's appraisal report, and dismissed the proceeding, unanimously affirmed, without costs.
Claimant's appraisal report failed to show that the damage to its property was caused by condemnor's temporary easements (see  22 NYCRR 202.61[e]).
In view of the foregoing, we do not reach claimant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2018
CLERK